                Case 20-10010-CSS          Doc 93      Filed 01/13/20      Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                          )        Chapter 11
                                                )
Borden Dairy Company, et al.                    )        Case No. 20-10010 (CSS)
                                                )
                Debtors.                        )        Jointly Administered
                                                )

 ENTRY OF APPEARANCE, REQUEST FOR A MATRIX ENTRY AND REQUEST FOR
                SERVICE OF NOTICES AND DOCUMENTS

         PLEASE TAKE NOTICE that the undersigned hereby enter their appearances on behalf of

the International Brotherhood of Teamsters & affiliated Locals 293, 783, 891, 964 & 991

(“Teamsters”), creditors of the Debtors and parties in interest in these cases.

         Pursuant to Bankruptcy Rules 2002 and 9007, the undersigned request that they be added to

the matrix maintained by the Clerk and that all notices, given or required to be given, and all

documents, served or required to be served, in this case be given to or served upon the following:

                                     Frederick Perillo, Esquire
                                      Sara J. Geenen, Esquire
                                    The Previant Law Firm, S.C.
                                310 W Wisconsin Ave., Suite 100MW
                                      Milwaukee, WI 53203
                                           414-271-4500
                                         fp@previant.com
                                        sjg@Previant.com

                                                 -And-

                                    Susan E. Kaufman, Esquire
                               Law Office of Susan E. Kaufman, LLC
                                 919 North Market Street, Suite 460
                                      Wilmington, DE 19801
                                          (302) 472-7420
                                        (302) 792-7420 Fax
                                   skaufman@skaufmanlaw.com
                Case 20-10010-CSS          Doc 93     Filed 01/13/20      Page 2 of 2




        PLEASE TAKE FURTHER NOTICE that, pursuant to 11 U.S.C. § 1109(b) the foregoing

request includes not only notices and papers referred to in the Bankruptcy Rules specified above,

but also includes, without limitation, orders and notices of any application, motion, petition,

pleading, request, complaint, disclosure document of any kind, conference, hearing or demand,

whether formal or informal, whether written or oral, and whether transmitted or conveyed by mail,

courier service, telephone, facsimile, or otherwise, which affect or seek to affect in any way the

rights or interests of the Teamsters.

        PLEASE TAKE FURTHER NOTICE that, pursuant to Federal Rule of Bankruptcy

Procedure 3017(a), the Teamsters requests that its attorneys be provided with copies of any

disclosure statements and plans of reorganization.



                                               LAW OFFICE OF SUSAN E. KAUFMAN, LLC

                                               /s/ Susan E. Kaufman
                                               Susan E. Kaufman, (DSB# 3381)
                                               919 North Market Street, Suite 460
                                               Wilmington, DE 19801
                                               (302) 472-7420
                                               (302) 792-7420 Fax
                                               skaufman@skaufmanlaw.com

Dated: January 13, 2020
